Dannehy, J.,
dissenting. I cannot agree with part II of the decision. Section 21a-279 (a) of the General Statutes provides in part that “[a]ny person who possesses . . . any narcotic substance . . . may be imprisoned.” (Emphasis added.) I believe that “any narcotic substance” as employed in the statute means any single narcotic substance. An individual in simultaneous possession of two different narcotic substances commits two separate statutory violations.
The rationale of the majority seems to be based on a series of concessions by the assistant state’s attorney at oral argument. While a party’s concessions at oral argument often facilitate our consideration of factual or procedural matters peculiar to the case at hand, *123I do not find them particularly illustrative in determining legislative intent. Perhaps now, instead of responding fairly and honestly to questions posed at oral argument, parties will concede nothing.
I am not surprised that an exhaustive search through the legislative history of § 21a-279 fails to disclose “an intention to authorize multiple punishment for the simultaneous possession of more than one narcotic.” The legislature rarely addresses directly such matters as the double jeopardy implications of its penal enactments. But more close to the point is the truism that men rarely make express what all assume as true. Certainly, the legislature would not have been so careless as to omit discussion of the double jeopardy clause if it could have foreseen how § 21a-279 would later be construed.
Finally, it is my opinion that the copious pages of our General Statutes devoted to the regulation and proscription of illegal substances reflect convincingly a strong legislative policy directed toward the complete suppression of narcotics such as heroin and cocaine. I cannot persuade myself that the legislature intended to treat the simultaneous possession of heroin, cocaine and any number of other narcotic substances as a single offense. Our statutory scheme represents a clear policy aimed at interdicting the flow of illegal narcotics. While the opinion of the court may not significantly impede law enforcement efforts in this area, I nonetheless do not find support for it in reason or policy. Accordingly, I dissent.